Exhibit 10.1






REALOGY HOLDINGS CORP.
AMENDED AND RESTATED
2012 LONG-TERM INCENTIVE PLAN
ARTICLE I
PURPOSE
The name of the plan is the Amended and Restated Realogy Holdings Corp. 2012
Long-Term Incentive Plan, effective as of February 23, 2016 (the "Effective
Date"); provided, however, that the Plan as amended and restated shall be
subject to the approval by the stockholders of the Company of the Plan at the
annual meeting of such stockholders on May 4, 2016 (the “Plan”). The purposes of
the Plan are to provide long-term incentives to those individuals with
significant responsibility for the success and growth of the Company and its
Affiliates, to align the interests of such individuals with those of the
Company's stockholders, to assist the Company in recruiting, retaining and
motivating qualified employees and other service providers and to provide an
effective means to link pay to performance for such employees and service
providers.
ARTICLE II
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    "Administrator" shall have the meaning provided in Section 13.1 hereof.
2.2    "Affiliate" shall mean (i) any Parent or Subsidiary, (ii) any entity
that, directly or through one or more intermediaries, is controlled by the
Company, or (iii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.
2.3    "Applicable Accounting Standards" shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company's financial statements under United States federal securities laws from
time to time.
2.4    "Award" shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award (which includes, but is not limited to,
cash bonuses as set forth in Article IX), a Dividend Equivalent award, a Stock
Payment award, an award of Stock Appreciation Rights, or Other Incentive Award,
which may be awarded or granted under the Plan.
2.5    "Award Agreement" shall mean the written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.
2.6    "Board" shall mean the Board of Directors of the Company.
2.7    "Cause" shall mean, with respect to the Participant, "Cause" as defined
in such Participant's employment, consulting, severance or similar agreement
with the Company or any of its Subsidiaries if such an agreement exists and
contains a definition of Cause or, if no such agreement exists or such agreement
does not contain a definition of Cause, then Cause shall mean, unless otherwise
defined in an Award Agreement, (a) commission of any felony or an act of moral
turpitude; (b) engaging in an act of dishonesty or willful misconduct; (c)
material breach of the Participant's obligations hereunder or under any
agreement entered into between the Participant and the Company or any of its
Subsidiaries or Affiliates; (d) material breach of the Company's policies or
procedures, including but not limited to the Company's Code of Ethics or any of
the Key Policies of the Company; or (e) the Participant's willful failure to
substantially perform his or her duties as an employee of the Company or any
Subsidiary or Affiliate (other than any such failure resulting from incapacity
due to physical or mental illness). A termination will not be for "Cause"
pursuant to clause (b), (c), (d) or (e), to the extent such conduct is curable,
unless the Company shall have notified the Participant in writing describing
such conduct and the Participant shall have failed to cure such conduct within
ten (10) business days after the receipt of such written notice.





--------------------------------------------------------------------------------




2.8    "Change in Capitalization" shall have the meaning provided in Section
3.2(a) hereof.
2.9    "Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(a)    the acquisition (other than from the Company), by any person (as such
term is defined in Section 13(c) or 14(d) of the Securities and Exchange Act of
1934, as amended (the "Exchange Act")) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the combined voting power of the Company's then outstanding
voting securities; or
(b)    the individuals who, as of the date hereof, are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company's
shareholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall be considered as a member of
the Incumbent Board; or
(c)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, if (1) the shareholders of the Company, immediately before such merger
or consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such merger or consolidation or (2) immediately
following the merger or consolidation, the individuals who comprised the Board
immediately prior thereto do not constitute at least a majority of the board of
directors of the entity resulting from such merger or consolidation (or, if the
entity resulting from such merger or consolidation is then a subsidiary, the
ultimate parent thereof); or
(d)    a complete liquidation or dissolution of the Company or the closing of an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because more than fifty percent (50%) of the combined voting power of the
Company's then outstanding securities is acquired by (1) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (2) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.
In addition, for each Award that constitutes deferred compensation under Section
409A of the Code, solely to the extent required to avoid the imposition of
additional taxes and penalties under Section 409A of the Code, a Change in
Control shall be deemed to have occurred under the Plan with respect to such
Award only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code. Consistent with
the terms of this Section 2.9, the Administrator shall have full and final
authority to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto.
2.10    "Code" shall mean the Internal Revenue Code of 1986, as amended.
2.11    "Committee" shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board described in Article XII hereof.
2.12    "Common Stock" shall mean the common stock of the Company, par value
$0.01 per share.
2.13    "Company" shall mean Realogy Holdings Corp., a Delaware corporation, and
any successor corporation.
2.14    "Consultant" shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of Shares on a Form S-8 Registration Statement or any successor Form thereto.





--------------------------------------------------------------------------------




2.15    "Covered Employee" shall mean any Employee who is a "covered employee"
within the meaning of Section 162(m) of the Code.
2.16    "Current Plan" means the 2012 Long-Term Incentive Plan as in effect as
of October 10, 2012.
2.17    "Director" or "Non-Employee Director" shall mean a non-employee member
of the Board, as constituted from time to time.
2.18    "Dividend Equivalent" shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 9.2
hereof.
2.19    "EBITDA" shall mean earnings before or after deduction for all or any
portion of interest, taxes, depreciation, or amortization, whether or not on a
continuing operations or an aggregate or per Share basis.
2.20    "EBITDA on a Pro Forma Basis" shall have the meaning ascribed to those
terms in the Amended and Restated Credit Agreement, as amended as of October 23,
2015, among Realogy Intermediate Holdings LLC, Realogy Group LLC, the several
lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent and the other agents parties thereto.
2.21    "Effective Date" shall have the meaning set forth in Article I.
2.22    "Eligible Individual" shall mean any natural person who is an Employee,
a Consultant or a Non-Employee Director, as determined by the Administrator.
2.23    "Employee" shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code) of the Company or any Affiliate.
2.24    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.25    "Fair Market Value" shall mean, as of any given date, the value of a
Share determined as follows:
(a)    if the Common Stock is (1) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (2) listed on any national market system or (3) listed,
quoted or traded on any automated quotation system, its Fair Market Value shall
be the closing sales price for a Share as quoted on such exchange or system for
such date or, if there is no closing sales price for a Share on the date in
question, the closing sales price for a Share on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(b)    if the Common Stock is traded only otherwise than on a securities
exchange and is not quoted on the NASDAQ, the closing quoted selling price of
the Common Stock on such date as quoted in "pink sheets" published by the
National Daily Quotation Bureau;
(c)    if the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(d)    if the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Committee in good faith on the date awarded.
2.26    "Good Reason" shall mean, with respect to the Participant, "Good Reason"
as defined in such Participant's employment, severance or similar agreement with
the Company or any of its Subsidiaries if such an agreement exists and contains
a definition of Good Reason (or a term of like import, such as "constructive
discharge") or, if no such agreement exists or such agreement does not contain a
definition of Good Reason (or a term of like import, such as "constructive
discharge"), then Good Reason shall mean, unless otherwise defined in an Award
Agreement, (a) a reduction of the Participant's annual base salary (but not
including any diminution related to a broader compensation reduction that is not
limited to any particular employee or executive) or (b) a required relocation of
the Participant's primary work location to a





--------------------------------------------------------------------------------




location more than fifty (50) miles from the Participant's current primary work
location and the Participant's commute increases as a result of such relocation;
provided, however, that such reduction or relocation in clauses (a) or (b) above
shall not constitute Good Reason unless the Participant shall have notified the
Company in writing describing such reduction or required relocation within
thirty (30) business days of its initial occurrence and then only if the Company
shall have failed to cure such reduction or required relocation within thirty
(30) business days after the Company's receipt of such written notice. In the
event the Company has failed to cure such reduction or required relocation
within the thirty (30) business day period, the Participant's employment with
the Company shall terminate for Good Reason at the expiration of such thirty
(30) business day period. Unless otherwise determined by the Administrator, a
resignation for Good Reason under this Plan shall not constitute an elimination
or discontinuation of Participant's job or position under the Realogy Group LLC
Severance Pay Plan (or any successor severance pay plan).
2.27    "Greater Than 10% Stockholder" shall mean an individual then-owning
(within the meaning of Section 424(d) of the Code) more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
"parent corporation" or "subsidiary corporation" (as defined in Sections 424(e)
and 424(f) of the Code, respectively).
2.28    "Incentive Stock Option" shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
2.29    "Individual Award Limit" shall mean the cash and Share limits applicable
to Awards granted under the Plan, as set forth in Section 3.3 hereof.
2.30    "Insider Trading Policy" means the written policy of the Company as in
effect from time to time pertaining to the purchase, sale, transfer or other
disposition of the Company's equity securities by Directors, officers, Employees
or other service providers who may possess material, nonpublic information
regarding the Company or its securities.
2.31    "Non-Qualified Stock Option" shall mean an Option that is not an
Incentive Stock Option or which is designated as an Incentive Stock Option but
does not meet the applicable requirements of the Code.
2.32    "Option" shall mean a right to purchase Shares at a specified exercise
price, granted under Article VI hereof. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.
2.33    "Other Incentive Award" shall mean an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 9.4 hereof.
2.34    "Parent" shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.35    "Participant" shall mean an Eligible Individual who has been granted an
Award.
2.36    "Performance Award" shall mean an Award that is granted under Section
9.1 hereof.
2.37    "Performance-Based Compensation" shall mean any compensation that is
intended to qualify as "performance-based compensation" as described in Section
162(m)(4)(C) of the Code.
2.38    "Performance Goal" shall mean the performance goals (and adjustments)
established by the Committee for a Performance Period, based on one or more of
the following criteria:
(a)    (i) EBITDA, (ii) EBITDA on a Pro Forma Basis; (iii) gross or net sales or
revenue; (iv) net income (either before or after taxes); (v) adjusted net
income; (vi) operating earnings or profit; (vii) cash flow (including, but not
limited to, operating cash flow and free cash flow); (viii) return on assets;
(ix) return on capital; (x) return on stockholders' equity; (xi) total
stockholder return; (xii) gross or net profit or operating margin; (xiii) costs;
(xiv) funds from operations; (xv) expenses; (xvi) working capital; (xvii)
earnings per Share; (xviii) adjusted earnings per Share; (xix) price per Share;
(xx) implementation or completion of critical projects; (xxi) market share;
(xxii) debt levels or reduction; (xxiii) customer retention; (xxiv) customer
satisfaction and/or growth; (xxv) research and development achievements; (xxvi)
financing and other capital





--------------------------------------------------------------------------------




raising transactions; (xxvii) risk management; (xxviii) capital expenditures,
(xxix) financial results of acquisitions, (xxx) cost savings initiatives, (xxxi)
technology initiatives, (xxxii) royalty revenues or net effective royalty rates
and (xxxiii) sales agent commission splits, any of which may be measured either
in absolute terms for the Company or any operating unit of the Company or as
compared to any incremental increase or decrease or as compared to results of a
peer group or to market performance indicators or indices.
(b)    Performance Goals may be expressed in terms of overall Company
performance or the performance of an Affiliate or one or more divisions or
business units, or the performance of the applicable industry or other
benchmarks (e.g., National Association of Realtors, FNMA, etc.). In addition,
such Performance Goals may be based upon the attainment of specified levels of
performance under one or more of the measures described above relative to the
performance of other corporations, including those in the Company's peer group.
Any Performance Goals that are financial metrics may be determined in accordance
with Applicable Accounting Principles, or may be adjusted when established to
include or exclude any items otherwise includable or excludable under Applicable
Accounting Principles.
(c)    The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in accounting principles;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal or sale of a business or segment of a business; (viii) items
related to discontinued operations that do not qualify as a segment of a
business under Applicable Accounting Standards; (ix) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (x) any other items of significant income or expense
which are determined to be appropriate adjustments; (xi) items relating to
unusual or infrequently occurring corporate transactions, events or
developments, (xii) items related to amortization of acquired intangible assets;
(xiii) items that are outside the scope of the Company's core, on-going business
activities; (xiv) items related to acquired in-process research and development;
(xv) items relating to changes in tax laws; (xvi) items relating to major
licensing or partnership arrangements; (xvii) items relating to asset impairment
charges; (xviii) items related to employee retention and former parent legacy
costs (benefit); (xix) items relating to gains or losses for litigation,
arbitration and contractual settlements; or (xx) items relating to any other
unusual or nonrecurring events or changes in applicable laws, accounting
principles, business conditions, industry conditions or economic conditions.
Notwithstanding this Section 2.38(c), for all Awards intended to qualify as
Performance-Based Compensation, such determinations shall be made within the
time prescribed by, and otherwise in compliance with, Section 162(m) of the
Code.
2.39    "Performance Period" shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant's right to, and the payment of, a
Performance Award.
2.40    "Plan" shall have the meaning set forth in Article I.
2.41    "Restricted Stock" shall mean an award of Shares made under Article VII
hereof that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.
2.42    "Restricted Stock Unit" shall mean a contractual right awarded under
Article VIII hereof to receive cash or Shares.
2.43    "Securities Act" shall mean the Securities Act of 1933, as amended.
2.44    "Share Limit" shall have the meaning provided in Section 3.1(a) hereof.
2.45    "Shares" shall mean shares of Common Stock.
2.46    "Stock Appreciation Right" shall mean a stock appreciation right granted
under Article X hereof.
2.47    "Stock Payment" shall mean a payment in the form of Shares awarded under
Section 9.3 hereof.
2.48    "Subsidiary" shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.





--------------------------------------------------------------------------------




ARTICLE III
SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Section 3.2 hereof, the maximum aggregate number of Shares
available for issuance under the Plan (the "Share Limit") shall be the sum of
(i) 9.8 million, (ii) the number of shares that remain available for grant under
the Current Plan as of the Effective Date and (iii) the number of shares that
are subject to or underlie awards which expire or for any reason are cancelled,
terminated, forfeited, fail to vest, or for any other reason are not paid or
delivered in shares under the Current Plan following the Effective Date, except
for the shares surrendered or withheld as payment of either the exercise price
of an award and/or withholding taxes in respect of such an award. Any Shares
that are subject to Options or Stock Appreciation Rights shall be counted
against this limit as one Share for every one Share subject to such Option or
Stock Appreciation Right, and solely with respect to the Shares under clause (i)
above, any Shares that are subject to Awards other than Options or Stock
Appreciation Rights shall be counted against this limit as 2.22 Shares for every
one Share subject to such other Awards.
(b)    Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions, or otherwise. If an Award
entitles the Participant to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Except as set forth below, Shares that are
subject to or underlie Awards which expire or for any reason are cancelled,
terminated, forfeited, fail to vest, or for any other reason are not paid or
delivered as Shares under the Plan shall again be available for issuance in
connection with future Awards granted under the Plan. Shares with respect to
cash-settled Awards shall not count against the Share Limit. Shares surrendered
or withheld as payment of either the exercise price of an Award (including
Options and Stock Appreciation Rights) and/or withholding taxes in respect of
such an Award shall be counted against the Share Limit and shall not again be
available for issuance in connection with future Awards (for example, upon
exercise of a Stock Appreciation Right, the Share Limit shall be reduced by the
full number of Shares underlying the Stock Appreciation Right, regardless of the
number of Shares actually delivered in settlement of the Stock Appreciation
Right)); provided, further that Shares purchased by the Company in the open
market using the cash proceeds from the exercise of an Award shall not be
available for issuance in connection with future Awards.
(c)    Awards may be granted under the Plan from time to time in substitution
for stock options and other awards held by employees or directors of other
entities who are about to become employees of the Company or its Subsidiaries,
whose employer is about to become an Affiliate as the result of a merger or
consolidation of the Company with another corporation, or the acquisition by the
Company of substantially all the assets of another corporation, or the
acquisition by the Company of at least fifty percent (50%) of the issued and
outstanding stock of another corporation as the result of which such other
corporation will become a Subsidiary. The terms and conditions of the substitute
Awards so granted may vary from the terms and conditions set forth in the Plan
to such extent as the Board at the time of grant may deem appropriate to
conform, in whole or in part, to the provisions of the award in substitution for
which they are granted, subject to applicable laws. If Shares are issued under
the Plan with respect to an Award granted under this Section such shares of
Stock will not count against the Share Limit.
3.2    Adjustments.
(a)    In the event of any stock dividend, stock split, combination or exchange
of Shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, amalgamation, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, or any other change affecting
the Shares of the Company's stock or the Share price of the Company's stock (any
such occurrence or event, a "Change in Capitalization"), the Administrator shall
make equitable adjustments, if any, to reflect such change with respect to (i)
the aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the Share Limit and Individual
Award Limits); (ii) the number and kind of shares (or other securities or
property) subject to outstanding Awards; (iii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and/or (iv) the grant or exercise
price per Share for any outstanding Awards under the Plan; provided, however,
that the Administrator shall make such equitable adjustments as it determines to
be appropriate and equitable, in its sole discretion, to prevent dilution or
enlargement of rights. Without limiting the generality of the foregoing, in
connection with a Change in Capitalization, the Administrator may provide, in
its sole discretion, for the cancellation of any outstanding Award granted
hereunder in exchange for payment in cash or other property having an aggregate
Fair Market Value of the Shares covered by such award, reduced by the aggregate
exercise price





--------------------------------------------------------------------------------




or purchase price thereof, if any. In the case where the exercise price per
Share of an Option or a Stock Appreciation Right exceeds the Fair Market Value
per Share, the Administrator may cancel, in its sole discretion, such Option or
Stock Appreciation Right for no payment. The Administrator's determinations
pursuant to this Section 3.2(a) shall be final, binding and conclusive.
(b)    Any adjustment affecting an Award intended as Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code (to the extent applicable) unless otherwise determined by the
Administrator. No action shall be taken under this Section 3.2 which shall cause
an Award to fail to comply with Section 409A of the Code or an exemption
therefrom, in either case, to the extent applicable to such Award.
3.3    Individual Award Limits. Notwithstanding any provision in the Plan to the
contrary, and subject to Section 3.2 and 3.4, to the extent required to comply
with Section 162(m):
(a)    the aggregate number of Shares subject to Options and Stock Appreciation
Rights awarded to any one Participant during any calendar year may not exceed
1,000,000 Shares;
(b)    the aggregate number of Shares subject to Awards other than Options and
Stock Appreciation Rights (excluding Awards referenced in Section 3.3(c) and (d)
below) awarded to any one Participant during any calendar year may not exceed
400,000 Shares;
(c)    with respect to any Performance Award that is a cash-denominated Award
granted to any one Participant during any calendar year, the maximum aggregate
payout (determined as of the end of the applicable Performance Period) may not
exceed $6 million multiplied by a fraction, the numerator of which is the number
of months in a Performance Period divided by 12; and
(d)    with respect to any Performance Award that is not a cash-denominated
Award granted to any one Participant during any calendar year, the maximum
aggregate payout (determined as of the end of the applicable Performance Period)
may not exceed 150,000 Shares multiplied by a fraction, the numerator of which
is the number of months in a Performance Period divided by 12.
3.4    Award Limit to Directors. No Director shall be granted Awards under the
Plan in any consecutive 12-month period having a value of more than $700,000.
ARTICLE IV
GRANTING OF AWARDS
4.1    Participation. The Committee may, from time to time, select from among
all Eligible Individuals, those to whom one or more Awards shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. No Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.
4.2    Award Agreement. Each Award may be evidenced by an Award Agreement
stating the terms and conditions applicable to such Award, consistent with the
requirements of the Plan.
4.3    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
4.4    Minimum Vesting Period. Subject to Article 11 and Sections 6.6 and
10.1(c) of the Plan, all Options and Stock Appreciation Rights shall be granted
subject to a minimum vesting period of at least twelve (12) months; provided,
that up to five percent (5%) of the Shares initially available under the Plan as
of the Effective Date may be granted as Options and Stock Appreciation Rights
that are not subject to the minimum vesting period requirement.







--------------------------------------------------------------------------------




ARTICLE V
PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION
5.1    Purpose. The Committee, in its sole discretion, may determine whether any
Award is intended to qualify as Performance-Based Compensation. If the
Committee, in its sole discretion, decides to grant an Award to an Eligible
Individual that is intended to qualify as Performance-Based Compensation, then
the provisions of this Article V shall control over any contrary provision
contained in the Plan.
5.2    Payment of Performance-Based Awards. Performance Awards shall be paid,
unless otherwise determined by the Committee, no later than 2 ½ months after the
tax year in which the Performance Award vests, consistent with the requirements
of Section 409A of the Code. Unless otherwise provided in the applicable
Performance Goals or Award Agreement, a Participant shall be eligible to receive
payment pursuant to such Awards for a Performance Period only if and to the
extent the Performance Goals for such applicable Performance Period are
achieved.
5.3    Additional Limitations. Notwithstanding any other provision of the Plan
and except as otherwise determined by the Committee, any Award which is granted
to an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations imposed under
Section 162(m) of the Code that are requirements for qualification as
Performance-Based Compensation, and the Plan and the Award Agreement shall be
deemed amended to the extent necessary to conform to such requirements.
ARTICLE VI
OPTIONS
6.1    Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.
6.2    Eligibility for Incentive Stock Options. No Incentive Stock Option shall
be granted to any individual who is not an Employee of the Company or any
"parent corporation" or "subsidiary corporation" of the Company (as defined in
Sections 424(e) and 424(f) of the Code, respectively).
6.3    Option Exercise Price. The exercise price per Share subject to each
Option shall be set by the Administrator, but shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code). In addition, in
the case of Incentive Stock Options granted to a Greater Than 10% Stockholder,
such price shall not be less than one hundred ten percent (110%) of the Fair
Market Value of a Share on the date the Option is granted (or the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code).
6.4    Option Term. The term of each Option shall be set forth in the Award
Agreement; provided, however, that the term shall not be more than ten (10)
years from the date the Option is granted, or five (5) years from the date an
Incentive Stock Option is granted to a Greater Than 10% Stockholder.
Notwithstanding anything to the contrary in this Section 6.4, if the original
term of an Option held by a Participant expires during a period subject to the
Insider Trading Policy, the term of such Option shall be extended until the
tenth business day following the end of such period, at which time any
unexercised portion of the Option shall expire. The Award Agreement shall set
forth the time period, including the time period following a termination of
employment or other service, during which the Participant has the right to
exercise the vested Options, which time period may not extend beyond the stated
term of the Option. Except as limited by the requirements of Section 409A or
Section 422 of the Code, the Administrator may extend the term of any
outstanding Option, and may extend the time period during which vested Options
may be exercised, in connection with any termination of employment or other
service of the Participant, and, subject to Section 14.1 hereof, may amend any
other term or condition of such Option relating to such a termination of
employment or other service.
6.5    Option Vesting.
(a)    The terms and conditions pursuant to which an Option vests in the
Participant and becomes exercisable shall be set forth in the applicable Award
Agreement. Such vesting may be based on service with the Company or any
Affiliate, attainment of one or more of the Performance Goals, or any other
criteria selected by the Administrator.





--------------------------------------------------------------------------------




(b)    No portion of an Option which is unexercisable at a Participant's
termination of employment or other service shall thereafter become exercisable,
except as may be otherwise provided in the applicable Award Agreement or by
action of the Administrator following the grant of the Option.
6.6    Treatment of Options upon Certain Events. The applicable Award Agreement
shall provide for the treatment of each Option upon a termination of employment
or other service with the Company.
6.7    Substitution of Stock Appreciation Rights. The Administrator may, in its
sole discretion, substitute an Award of Stock Appreciation Rights for an
outstanding Option at any time prior to or upon exercise of such Option;
provided, however, that such Stock Appreciation Rights shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable, and shall also have the same exercise price and remaining
term as the substituted Option.
6.8    Partial Exercise of Options. An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional Shares and the Administrator may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of Shares.
6.9    Manner of Exercise of Options. A Participant may exercise an exercisable
Option, subject to applicable requirements set forth in the Award Agreement, by
paying the full exercise price and applicable withholding taxes to the stock
administrator of the Company for the Shares with respect to which the Option, or
portion thereof, is exercised, in accordance with one or more of the following:
(i) cash or check, (ii) Shares (including, in the case of payment of the
exercise price of an Award, Shares issuable pursuant to the exercise of the
Award), in each case, having a Fair Market Value on the date of delivery equal
to the aggregate payments required, or (iii) other form of legal consideration
acceptable to the Administrator. Notwithstanding any other provision of the Plan
to the contrary, no Participant who is a Director or an "executive officer" of
the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards granted under the Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.
6.10    Notification Regarding Disposition. The Participant shall give the
Company prompt written or electronic notice of any disposition of Shares
acquired by exercise of an Incentive Stock Option which occurs within (a) two
(2) years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Participant, or (b) one (1) year after the transfer of such Shares to such
Participant.
6.11    Prohibition on Repricing. Subject to limitations imposed by Section 409A
of the Code or other applicable law and the limitations contained in Section
14.1 herein, and except in connection with an equitable adjustment pursuant to
Section 3.2 herein, in no event shall the exercise price with respect to an
Award be reduced following the grant of an Award, nor shall an Award be
cancelled in exchange for a replacement Award with a lower exercise price or in
exchange for another type of Award or cash payment without stockholder approval.
ARTICLE VII
RESTRICTED STOCK
7.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions, applicable to each award of Restricted Stock, which terms and
conditions shall be set forth in the Award Agreement and shall not be
inconsistent with the Plan, and may impose such conditions on the issuance of
such Restricted Stock as it deems appropriate.
(b)    The Award Agreement shall set forth the purchase price, if any, and form
of payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by applicable law.
(c)    The Award Agreement shall set forth the treatment of each Award of
Restricted Stock upon a termination of employment or other service with the
Company.
7.2    Rights as Stockholders. Upon issuance of Restricted Stock, the
Participant shall have, unless otherwise provided herein or in the Award
Agreement, all the rights of a stockholder with respect to said Shares. This
includes,





--------------------------------------------------------------------------------




but is not limited to, the right to vote Shares of Restricted Stock as the
record owner thereof and the right to receive dividends and other distributions
payable to an Eligible Individual during the restriction period; provided,
however, that, the Award Agreement may provide that any distributions with
respect to the Shares shall be subject to the restrictions set forth in Section
7.3 hereof.
7.3    Restrictions. All Shares of Restricted Stock (including any Shares
received by Participants thereof with respect to Shares of Restricted Stock as a
result of stock dividends, stock splits or any other Change in Capitalization)
shall, in the terms of an applicable Award Agreement, be subject to such
restrictions and vesting requirements as the Administrator shall provide. Such
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and such restrictions may lapse separately or in
combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Administrator, including, without limitation,
criteria based on the Participant's duration of employment, directorship or
consultancy with the Company, the Performance Goals, Company or Affiliate
performance, individual performance or other criteria selected by the
Administrator. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.
7.4    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing Shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in its sole
discretion, retain physical possession of any stock certificate until such time
as all applicable restrictions lapse.
7.5    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.
ARTICLE VIII
RESTRICTED STOCK UNITS
8.1    Award of Restricted Stock Units.
(a)    The Administrator is authorized to grant Restricted Stock Units to
Eligible Individuals, and shall determine the terms and conditions, including
the restrictions, applicable to each award of Restricted Stock Units, which
terms and conditions shall be set forth in the Award Agreement and shall not be
inconsistent with the Plan, and may impose such conditions on the issuance of
such Restricted Stock Units as it deems appropriate. The Award Agreement shall
set forth the time and form of payment of each award of Restricted Stock Units.
(b)    The Administrator shall specify, or permit the Participant to elect, the
conditions and dates upon which the Shares underlying the Restricted Stock Units
shall be issued (or cash in lieu thereof shall be paid), which dates shall not
be earlier than the date as of which the Restricted Stock Units vest and become
nonforfeitable. Such conditions and dates shall be established in accordance
with the applicable provisions of Section 409A of the Code or an exemption
therefrom.
(c)    The Award Agreement shall set forth the treatment of each Award of
Restricted Stock Units upon a termination of employment or other service with
the Company. On the distribution dates, the Company shall issue to the
Participant one unrestricted, fully transferable Share (or, if provided in the
Award Agreement, the Fair Market Value of one such Share in cash) for each
vested and nonforfeitable Restricted Stock Unit.
ARTICLE IX
PERFORMANCE AWARDS, DIVIDEND
EQUIVALENTS, STOCK PAYMENTS, OTHER INCENTIVE AWARDS
9.1    Performance Awards.
(a)    The Administrator is authorized to grant Performance Awards to any
Eligible Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation per Article V of this Plan. The vesting and value
of Performance Awards may be linked to any one or more of the Performance Goals
or other specific criteria determined by the Administrator, in each case on a
specified date or dates or over any period or periods as set forth in the





--------------------------------------------------------------------------------




Award Agreement. Performance Awards may be paid in cash, Shares or a combination
of both, as set forth in the Award Agreement.
(b)    Without limiting Section 9.1(a) hereof, the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator. Any such cash bonuses paid to a Participant
which are intended to be Performance-Based Compensation shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Article V hereof.
9.2    Dividend Equivalents.
(a)    Subject to Section 9.2(b) hereof, Dividend Equivalents may be granted by
the Administrator, either alone or in tandem with another Award, based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date the Dividend Equivalents are granted to
a Participant and the date such Dividend Equivalents terminate or expire, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional Shares by such formula, at such time and subject to such
limitations as set forth in the applicable Award Agreement. In addition, the
Award Agreement may provide that Dividend Equivalents with respect to Shares
covered by an Award shall only be paid out to the Participant at the same time
or times and to the same extent that the vesting conditions (including
Performance Goals), if any, are subsequently satisfied and the Award vests with
respect to such Shares.
(b)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
9.3    Stock Payments. The Administrator is authorized to make one or more Stock
Payments to any Eligible Individual. The number or value of Shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more Performance Goals or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator.
9.4    Other Incentive Awards. The Administrator is authorized to grant Other
Incentive Awards to any Eligible Individual, which Awards may cover Shares or
the right to purchase Shares or have a value derived from the value of, or an
exercise or conversion privilege at a price related to, or that are otherwise
payable in or based on, Shares, stockholder value or stockholder return, in each
case, on a specified date or dates or over any period or periods determined by
the Administrator. The terms and conditions applicable to such Other Incentive
Awards shall be set forth in the applicable Award Agreement. Other Incentive
Awards may be linked to any one or more of the Performance Goals or other
specific criteria determined appropriate by the Administrator and may be payable
in cash or Shares.
9.5    Other Terms and Conditions. All applicable terms and conditions of each
Award described in this Article IX, including without limitation, as applicable,
the term, vesting conditions and exercise/purchase price applicable to the
Award, shall be set by the Administrator in its sole discretion, provided,
however, that the value of the consideration paid by a Participant for an Award
shall not be less than the par value of a Share, unless otherwise permitted by
applicable law. The rights of Participants granted Performance Awards, Dividend
Equivalents, or Other Incentive Awards upon termination of employment or other
service shall be set forth in the Award Agreement.
ARTICLE X
STOCK APPRECIATION RIGHTS
10.1    Grant of Stock Appreciation Rights.
(a)    The Administrator is authorized to grant Awards of Stock Appreciation
Rights to Eligible Individuals from time to time, in its sole discretion, on
such terms and conditions as it may determine which shall not be inconsistent
with the Plan.
(b)    Each Award of Stock Appreciation Rights shall entitle the Participant (or
other individual entitled to exercise the Award of Stock Appreciation Rights
pursuant to the Plan) to exercise all or a specified portion of the Award of
Stock Appreciation Rights (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying the
difference obtained by subtracting the exercise price per Share of the Stock
Appreciation Rights from the Fair Market Value on the date of exercise of the
Stock Appreciation Right by the number of Stock Appreciation





--------------------------------------------------------------------------------




Rights that shall have been exercised, subject to any limitations the
Administrator may impose or as set forth in the Award Agreement. The exercise
price per Share subject to each Award of Stock Appreciation Rights shall be set
by the Administrator, but shall not be less than one hundred percent (100%) of
the Fair Market Value on the date the Stock Appreciation Rights are granted.
(c)    The Award Agreement shall set forth the treatment of each Award of Stock
Appreciation Rights upon a termination of employment or other service with the
Company.
10.2    Stock Appreciation Right Vesting.
(a)    The Award Agreement shall set forth the period during which a Participant
shall vest in an Award of Stock Appreciation Rights and have the right to
exercise such Stock Appreciation Rights (subject to Section 10.4 hereof) in
whole or in part. Such vesting may be based on service with the Company or any
Affiliate, any of the Performance Goals or any other criteria selected by the
Administrator.
(b)    No portion of an Award of Stock Appreciation Rights which is
unexercisable upon termination of employment or other service shall thereafter
become exercisable, except as may be otherwise provided in an Award Agreement or
by action of the Administrator following the grant of the Stock Appreciation
Rights; provided, that in no event shall an Award of Stock Appreciation Rights
become exercisable following its expiration, termination or forfeiture.
10.3    Manner of Exercise. A Participant may exercise an exercisable Stock
Appreciation Right as follows, subject to applicable requirements established by
the Administrator; full payment of the applicable withholding taxes shall be
made to the stock administrator of the Company for the Shares with respect to
which the Stock Appreciation Rights, or portion thereof, are exercised, in a
manner permitted by Section 7.2 in respect of Options.
10.4    Stock Appreciation Right Term. The term of each Award of Stock
Appreciation Rights shall be set forth in the Award Agreement; provided,
however, that the term shall not be more than ten (10) years from the date the
Stock Appreciation Rights are granted. Notwithstanding anything to the contrary
in this Section 10.4, if the original term of a Stock Appreciation Right held by
a Participant expires during a period subject to the Insider Trading Policy, the
term of such Stock Appreciation Right shall be extended until the tenth business
day following the end of such period, at which time any unexercised portion of
the Stock Appreciation Right shall expire. The Award Agreement shall set forth
the time period, including any time period following a termination of employment
or other service, during which the Participant has the right to exercise any
vested Stock Appreciation Rights, which time period may not extend beyond the
expiration date of the Award term. Except as limited by the requirements of
Section 409A of the Code, the Administrator may extend the term of any
outstanding Stock Appreciation Rights, and may extend the time period during
which vested Stock Appreciation Rights may be exercised in connection with any
termination of employment or other service of the Participant, and, subject to
Section 14.1 hereof, may amend any other term or condition of such Stock
Appreciation Rights relating to such a termination of employment or other
service.
10.5    Prohibition on Repricing. Subject to limitations imposed by Section 409A
of the Code or other applicable law and the limitations contained in Section
14.1 herein, and except in connection with an equitable adjustment pursuant to
Section 3.2, in no event shall the exercise price with respect to an Award be
reduced following the grant of an Award, nor shall an Award be cancelled in
exchange for a replacement Award with a lower exercise price or in exchange for
another type of Award or cash payment without stockholder approval.
ARTICLE XI
CHANGE IN CONTROL
11.1    Change in Control Treatment of Outstanding Awards. Unless otherwise
determined by the Board and/or evidenced in an Award Agreement:
(a)    Performance Awards. In the event that a Change in Control occurs during a
Performance Period, then immediately prior to the Change in Control, (1) the
Performance Goals subject to each outstanding Performance Award shall be deemed
to be achieved at the actual level of performance based on an assumed
Performance Period ending as of the date immediately prior to the Change in
Control, (b) each such Performance Award shall then cease to be subject to the
achievement of the Performance Goals and (c) each such Performance Award shall
vest in full at the end of the Performance Period provided the Participant is
employed by or is providing services to the Company or any Affiliate on such
date, subject to the terms of this Section 11.1.





--------------------------------------------------------------------------------




(b)    Assumption/Substitution of Awards. With respect to each outstanding Award
that is assumed or substituted in connection with a Change in Control, in the
event that (1) a Change in Control occurs and (2) during the twenty-four (24)
month period following such Change in Control a Participant's employment or
service is terminated without Cause by the Company or any Affiliate or the
Participant resigns from employment or service from the Company or any Affiliate
with Good Reason, then:
(i)    Any and all Options and Stock Appreciation Rights shall become fully
vested and exercisable;
(ii)    Any and all Restricted Stock Awards, Restricted Stock Units Awards,
Performance Awards, Dividend Equivalent Awards, Stock Payment Awards or Other
Incentive Award shall become fully vested and all restrictions, payment
conditions and forfeiture conditions applicable to such Award shall lapse and be
settled as soon as reasonable practicable, but in no event later than ten (10)
days following such termination of employment; and
(iii)    Notwithstanding anything to the contrary, if the Change in Control
event does not constitute a change in ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company under Section 409A of the Code, and if the Company determines any Award
constitutes deferred compensation subject to Section 409A of the Code, then the
vesting of such Award shall be accelerated as of the date of termination of
employment, but the Company shall pay such Award on its scheduled payment date
(which may be a "separation from service" within the meaning of Section 409A of
the Code), but in no event more than 90 days following the scheduled payment
date.
(c)    No Assumption/Substitution of Awards. With respect to each outstanding
Award that is not assumed or substituted in connection with a Change in Control,
immediately upon the occurrence of the Change in Control,
(i)    Any and all Options and Stock Appreciation Rights shall become fully
vested and exercisable;
(ii)    Any and all Restricted Stock Awards, Restricted Stock Units Awards,
Performance Awards, Dividend Equivalent Awards, Stock Payment Awards or Other
Incentive Award shall become fully vested and all restrictions, payment
conditions and forfeiture conditions applicable to such Award shall lapse and be
settled as soon as reasonable practicable, but in no event later than ten (10)
days following the Change in Control; and
(iii)    Notwithstanding anything to the contrary, if the Company determines any
Award constitutes deferred compensation subject to Section 409A of the Code,
then to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the vesting of such Award shall be
accelerated as of the effective date of the Change in Control in accordance with
clauses (i) and (ii) above, but the Company shall pay such Award on its
scheduled payment date, but in no event more than 90 days following the
scheduled payment date.
(d)    Restrictive Covenants Agreements. The Participant's obligations under
restrictive covenants contained in any Award Agreement or any other agreement
with the Company or any Affiliate of the Company shall not lapse upon a Change
in Control.
(e)    Assumed/Substituted. For purposes of this Section 11.1, an Award shall be
considered assumed or substituted for if, following the Change in Control, the
Award is (1) based on shares of common stock that are traded on an established
U.S. securities market and (2) of comparable value and remains subject to the
same terms and conditions that were applicable to the Award immediately prior to
the Change in Control except that, if an Award that relates to Shares shall
instead relate to the common stock of the acquiring or ultimate parent entity.
(f)    Cashout of Awards. Notwithstanding any other provision of the Plan, in
the event of a Change in Control, except as would otherwise result in adverse
tax consequences under Section 409A of the Code, the Administrator may, in its
discretion, provide that each Award shall, immediately upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in cash or securities
in an amount equal to (i) the excess (if any) of the consideration paid per
Share in the Change in Control over the exercise or purchase price per Share
subject to the Award multiplied by (ii) the number of Shares granted under the
Award. Without limiting the generality of the foregoing, in the event that the
consideration





--------------------------------------------------------------------------------




paid per Share in the Change in Control is less than or equal to the exercise or
purchase price per Share subject to the Award, then the Administrator may, in
its discretion, cancel such Award without any consideration upon the occurrence
of a Change in Control.
ARTICLE XII
ADDITIONAL TERMS OF AWARDS
12.1    Tax Withholding and Consequences. The Company and its Affiliates shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Company or an Affiliate, an amount sufficient to satisfy
federal, state, local and foreign taxes (including the Participant's social
security, Medicare and any other employment tax obligation) required by law to
be withheld with respect to any taxable event concerning a Participant arising
in connection with any Award. The Administrator may in its sole discretion and
in satisfaction of the foregoing requirement allow a Participant to elect to
have the Company or an Affiliate withhold Shares otherwise issuable under an
Award (or allow the surrender of Shares), provided that the number of Shares
which may be so withheld or surrendered shall be limited to the number of Shares
which have a Fair Market Value on the date of withholding in such amount that
will not cause adverse accounting consequences for the Company and its
Affiliates and is permitted under applicable withholding rules promulgated by
the Internal Revenue Service or another governmental entity. Neither the Company
nor any Affiliate, nor any director, officer, agent, representative or employee
of either, guarantees to any Participant or any other person any particular tax
consequences as a result of the grant of, exercise of rights under or payment in
respect of an Award, including but not limited to that an Option granted as an
Incentive Stock Option has or will qualify as an "incentive stock option" within
the meaning of Section 422 of the Code or that the provisions and penalties of
Section 409A of the Code, pertaining to non-qualified plans of deferred
compensation, will or will not apply.
12.2    Transferability of Awards.
(a)        No Award under the Plan may be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution;
(b)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed, and any attempted disposition of an Award prior to
the satisfaction of these conditions shall be null and void and of no effect;
and
(c)    During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him or her under the Plan; after
the death of the Participant, any exercisable portion of an Award may, prior to
the time when such portion becomes unexercisable under the Plan or the
applicable program or Award Agreement, be exercised by his personal
representative or by any individual empowered to do so under the deceased
Participant's will or under the then-applicable laws of descent and
distribution.
12.3    Conditions to Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, neither the Company nor
its Affiliates shall be required to issue or deliver any certificates or make
any book entries evidencing Shares pursuant to the exercise of any Award, unless
and until the Administrator has determined, with advice of counsel, that the
issuance of such Shares is in compliance with all applicable laws, regulations
of governmental authorities and, if applicable, the requirements of any exchange
on which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Administrator may
require that a Participant make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems advisable in
order to comply with any such laws, regulations, or requirements.
(b)    All Share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted, or traded. The Administrator may
place legends on any Share certificate or book entry to reference restrictions
applicable to the Shares.





--------------------------------------------------------------------------------




(c)    The Administrator shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding down.
(e)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company and/or its Affiliates may, in lieu of delivering to any
Participant certificates evidencing Shares issued in connection with any Award,
record the issuance of Shares in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).
12.4    Forfeiture and Recoupment Provisions. Pursuant to its general authority
to determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in the terms of Awards made under
the Plan, or to require a Participant to agree by separate written or electronic
instrument, that any proceeds, gains or other economic benefit must be paid to
the Company and the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, in either case, if (i) a
termination of employment or other service occurs prior to a specified date, or
within a specified time period following receipt or exercise of the Award, (ii)
the Participant at any time, or during a specified time period, engages in any
activity which violates any applicable restrictive covenants of the Company, as
may be further specified in an Award Agreement, (iii) the Participant incurs a
termination of employment or other service for Cause or (iv) the Participant at
any time engages in unlawful and/or fraudulent activity or an activity which
constitutes a breach of the Company's Code of Conduct policy as in effect from
time to time or a breach of the Participant's employment agreement, as may be
further specified in an Award Agreement. In addition, all Awards made under the
Plan shall be subject to any clawback or recoupment policies of the Company, as
in effect from time to time, or as otherwise required by law.
12.5    Leave of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder shall be suspended during any unpaid leave of
absence. A Participant shall not cease to be considered an Employee,
Non-Employee Director or Consultant, as applicable, in the case of any (a) leave
of absence approved by the Company, or (b) transfer between locations of the
Company or between the Company and any of its Affiliates or any successor
thereof.
ARTICLE XIII
ADMINISTRATION
13.1    Administrator. The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein) and shall be referred
to herein as the "Administrator." Unless otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors appointed
by and holding office at the pleasure of the Board, each of whom is intended to
qualify as a "non-employee director" as defined by Rule 16b-3 of the Exchange
Act, an "outside director" for purposes of Section 162(m) of the Code and an
"independent director" under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, in each case,
to the extent required under such provision; provided, however, that any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 13.1 or
otherwise provided in any charter of the Committee. Notwithstanding the
foregoing, (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to Awards
granted to Non-Employee Directors and (b) the Board or Committee may delegate
its authority hereunder to the extent permitted by Section 13.5 hereof.
13.2    Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and all Award Agreements, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent with the
Plan, to interpret, amend or revoke any such rules and to amend any Award
Agreement, provided that the rights or obligations of the holder of the Award
that is the subject of any such Award Agreement are not affected adversely by
such amendment unless the consent of the Participant is obtained or such
amendment is otherwise permitted under Section 14.1 hereof; provided, however,
the Participant's consent shall not be required for any amendment required under
applicable laws, rules or regulations. In its sole discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b-3
under the Exchange Act, Section 162(m) of the Code, or the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.





--------------------------------------------------------------------------------




13.3    Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:
(a)    Designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(c)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Accelerate the vesting of an Award after the grant of an Award; provided,
that in no event shall an Award become exercisable following its expiration,
termination or forfeiture;
(i)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(j)    Interpret the terms of, and any matter arising pursuant to, the Plan or
any Award Agreement; and
(k)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan.
13.4    Decisions Binding. The Administrator's interpretation of the Plan, any
Awards granted pursuant to the Plan or any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
13.5    Delegation of Authority. To the extent permitted by applicable law or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or to one or
more officers of the Company the authority to grant or amend Awards or to take
other administrative actions pursuant to this Article XII; provided, however,
that in no event shall an officer of the Company be delegated the authority to
grant Awards to, or amend Awards held by, the following individuals: (a)
individuals who are subject to Section 16 of the Exchange Act, (b) Covered
Employees with respect to Awards intended to constitute Performance-Based
Compensation, or (c) officers of the Company (or Directors) to whom authority to
grant or amend Awards has been delegated hereunder; provided further, that any
delegation of administrative authority shall only be permitted to the extent it
is permissible under Section 162(m) of the Code and applicable securities laws
or the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted or traded. Any delegation hereunder shall be
subject to the restrictions and limits that the Board or Committee specifies at
the time of such delegation, and the Board may at any time rescind the authority
so delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 13.5 shall serve in such capacity at the pleasure of the
Board and the Committee.





--------------------------------------------------------------------------------




ARTICLE XIV
MISCELLANEOUS PROVISIONS
14.1    Amendment, Suspension or Termination of the Plan. The Plan may be
amended or terminated at any time by action of the Board. However, no amendment
may, without stockholder approval, except as set forth in Section 3.2 herein,
(i) increase the aggregate number of Shares available for Awards, (ii) extend
the term of the Plan, (iii) materially expand the types of awards available
under the Plan, (iv) change the definition of Eligible Individual to add a
category or categories of individuals who are eligible to participate in the
Plan, (v) delete or limit the prohibition against repricing of Options or Stock
Appreciation Rights contained in Sections 6.11 and 10.5, or (vi) make other
changes which require approval by the stockholders of the Company in order to
comply with applicable law or applicable stock market rules. No amendment or
termination of the Plan may adversely modify any individual's rights under an
outstanding Award unless such individual consents to the modification in
writing.
14.2    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
14.3    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
14.4    Governing Law. The Plan and any programs and agreements hereunder shall
be administered, interpreted and enforced under the internal laws of the State
of Delaware without regard to conflicts of laws thereof.
14.5    Section 409A. The intent of the parties is that payments and benefits
under the Plan comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted and be administered to be in compliance therewith. Any payments
described in the Plan that are due within the "short-term deferral period" as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, the
Participant shall not be considered to have terminated employment with the
Company for purposes of the Plan and no payment shall be due to the Participant
under the Plan or any Award until the Participant would be considered to have
incurred a "separation from service" from the Company within the meaning of
Section 409A of the Code. Notwithstanding anything to the contrary in the Plan,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to the Plan
during the six (6) month period immediately following the Participant's
termination of employment shall instead be paid on the first business day after
the date that is six (6) months following the Participant's separation from
service (or upon the Participant's death, if earlier). In addition, for purposes
of the Plan, each amount to be paid or benefit to be provided to the Participant
pursuant to the Plan, which constitute deferred compensation subject to Section
409A of the Code, shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Notwithstanding the foregoing, for each
Award that constitutes nonqualified deferred compensation under Section 409A of
the Code, if required to avoid accelerated taxation and/or tax penalties, a
Change in Control shall be deemed to have occurred for purposes of the payment
or settlement of such Award under the Plan only if a "change in the ownership of
the corporation," a "change in effective control of the corporation" or a
"change in the ownership of a substantial portion of the assets of the
corporation," within the meaning of Section 409A(a)(2)(A)(v) of the Code shall
also be deemed to have occurred under Section 409A of the Code.
14.6    No Rights to Awards. No Eligible Individual or other individual shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Administrator is obligated to treat Eligible Individuals,
Participants or any other individuals uniformly.
14.7    Unfunded Status of Awards. The Plan is intended to be an "unfunded" plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.





--------------------------------------------------------------------------------




14.8    Indemnification. To the extent allowable pursuant to applicable law,
each member of the Board and any officer or other employee to whom authority to
administer any component of the Plan is delegated shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided, however, that he or she gives the Company an opportunity,
at its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled pursuant to the Company's Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
14.9    Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare, or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
14.10    Successors. The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company.
14.11    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
14.12    Term of Plan. The Plan shall terminate on October 10, 2022 (the tenth
anniversary of the effective date of the Current Plan), but all outstanding
Awards as of the date of termination shall remain in effect and the terms of the
Plan shall apply until such Award terminates as provided in the applicable Award
Agreement.
14.13    Not an Employment Contract. Nothing contained in the Plan or in any
Award Agreement shall confer upon any Participant of an Award any right with
respect to the continuation of his or her employment, consulting, Board member
relationship or other association with the Company (or any Affiliate), or
interfere in any way with the right of the Company (or any Affiliate), subject
to the terms of any separate employment, consulting or Board member agreement or
provision of law or corporate articles or by-laws to the contrary, at any time
to terminate such employment, consulting or Board member agreement or to
increase or decrease, or otherwise adjust, the other terms and conditions of the
recipient's employment, consulting, Board member relationship or other
association with the Company and its Affiliates.





